DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2-21 are rejected in the Instant Application.


Status of claims
Claims 2-6, 9-10, 12-14, 18, 20-21 have been amended
Claims 2-21 are pending in the instant application
Claims 2-21 are rejected in the instant application

Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The amendments filed 11/07/22 changed the scope of the claims, based on the amendments a change in reference(s) was required. 
Examiner kindly suggests prior to filing a response, the applicant set up a formal interview with the examiner such that details about specific limitations can be clarified inventive concept clearly defined.

	
Priority
Examiner acknowledges Applicant' s claim to priority benefits of US Patent Application No. 16/505,249 filed July 8, 2019 which is a continuation of US Patent Application No. 15/193,591 filed June 27, 2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/05/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.



Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US20150235275A1) hereinafter Shah in view of Chitiveli et al. (US20120084283A1) hereinafter Chitiveli further in view of Harinarayan et al. (US20120117482A1) hereinafter Harinarayan

Regarding claims 2, 10, 18: Shah teaches a system comprising (¶0055):
one or more processors (¶0122 see processors); and
one or more machine-readable storage media having instructions stored thereon that, in response to being executed by the one or more processors, cause the system to perform operations comprising (¶0120 see computer-readable media):
receiving user information comprising a browsing history of a user via a device (¶0010 see ) obtaining user profile data for the first device and other devices related to the first device of the content request based on the user data and/or device data of the content request and the aggregated profile device graph…¶0073 see The user profile data may also include browsing history information);
determining device data associated with the device (¶0036 see if several devices use the same IP address, such as provided for a home network, these devices may be related to an aggregated user); 
accessing content viewed by the user based on the browsing history (¶0073 see The browsing history information may be expressed using any suitable one or more metrics, such as count, absolute or relative value, average, mean, frequency, time duration, etc); 
aggregating the user information, the one or more keywords, and the device data (¶0035 see FIG. 3 is a flow chart illustrating a procedure 300 for facilitating the aggregation of user profiles and on-activity data across devices in accordance with one embodiment of the present invention. An initial or updated device graph may be obtained in operation 302.);
orchestrating a user profile associated with the user of the device based on the aggregating (¶0040 see FIG. 4A is a table 400 that represents user profile data, as well as activity data, for a plurality of devices. As shown, the table 400 includes a column for a device and/or user identifier 402.);
determining an advertisement based in part on a match between advertisement content of the advertisement and the user profile associated with the user device. (¶0078 see The DSP may filter ads based on each ad's associated user profile constraints, device constraints, including cross-device sequencing, and frequency caps, in operation 606. For instance, one particular ad constraint specifies that this particular ad only applies to users are male. Accordingly, if the bid request is associated with a user u, who is female, this particular ad is filtered out from the candidate ads.); and
Shah teaches advertisement content impressions and advertisements and displaying the presentation on a user device (¶0011 see displaying the associated advertisement across related devices) however does not explicitly teach generating a presentation comprising the content and a feedback mechanism for receiving feedback associated with the content from the user, wherein the feedback mechanism includes an actuatable user interface element corresponding to at least one of the one or more keywords
Chitiveli however in the same field of computer networking teaches generating a presentation comprising the content and a feedback mechanism for receiving feedback associated with the content from the user, wherein the feedback mechanism includes an actuatable user interface element corresponding to at least one of the one or more keywords (¶0018 see Embodiments provide a way to capture user feedback on search results. The captured feedback is used to order (i.e., rank) the search results and display the ordered search results, with key words highlighted. Fig 4 elements 404)
	Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the advertisement management of Shah and the teachings of Chitiveli for providing an actuatable mechanism for providing feedback to keywords to combine the teachings such that Shah can receive detailed feedback on advertising keywords. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so update advertisements based on user feedback data (see Chitiveli 0018).
Shah teaches using machine learning and knowledge discovery through data mining (see ¶0081) however does not explicitly teach identifying, from a plurality of words within the content, one or more keywords using a natural language processor
Harinarayan however in the same field of computer networking teaches identifying, from a plurality of words within the content, one or more keywords using a natural language processor (¶0021 see the user's browsing history is analyzed by the server. For example, the server may examine the list of URLs that the user has visited (as indicated in the browsing history), and may identify what concepts and substantive categories are reflected in those URLs. (Concepts may be based on a catalogue of words that appear in particular web content, while categories may be substantive groupings chosen by the server's operators. For example, words like “money,” “stocks,” and “bonds” may be concepts, and human beings as the operator of the server may have determined that “finance” is a substantive category whose relevance in a particular piece of web content can be identified by the use of words such as “money,” “stocks,” and “bonds.” Concepts and categories can be either “flat” (e.g., “sparrows” or “stocks”), or can be arranged in a hierarchy (e.g., “animals/birds/sparrows” or “money/investments/stocks”.)) At some time (e.g., prior to receiving the user's browsing history), the server may have done an analysis of certain web sites in order to determine what concepts and substantive categories particular URLs represent)
	Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the user profile of Shah and the teachings of Harinarayan for utilizing a hierarchical approach to web content for analysis of keywords for advertising to combine the teachings such that Shah can utilize this concept as part of a machine learning. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so assists in providing content based on the user's browsing behavior (see Harinarayan 0007).
Regarding claim 10: Shah further teaches a method (Claim 1).
Regarding claim 18: Shah further teaches a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations (¶0012 see computer-readable storage medium)

Regarding claim 3, 11, 19: The already combined references teach the system of claim 2, 
Shah does not explicitly teach wherein the advertisement is determined further based on matching an advertisement keyword within the advertisement content to the one or more keywords information received 
Harinarayan however in the same field of computer networking teaches wherein the advertisement is determined further based on matching an advertisement keyword within the advertisement content to the one or more keywords information received (Harinarayan ¶0005 see advertisement generators also direct targeted advertising to a user based on the web site that is currently being visited—e.g., if a user visits a weather web site in the winter, the advertising service may generate an advertisement for coats on the web page).
Regarding claims 4, 12, 20: The already combined references teach the system of claim 2 
Shah however does not explicitly teach wherein the actuatable user interface element is a first actuatable user interface element corresponding to a first one of the one or more keywords, and wherein the feedback mechanism further includes a second actuatable user interface element corresponding to a second one of the one or more keywords 
Chitiveli however in the same field of computer networking teaches wherein the actuatable user interface element is a first actuatable user interface element corresponding to a first one of the one or more keywords, and wherein the feedback mechanism further includes a second actuatable user interface element corresponding to a second one of the one or more keywords (¶0030 see the highlighted words may include the query terms and/or non-query terms (i.e., terms in the displayed search results that were not used in the original query). From block 310, processing loops back to block 302. In certain embodiments, the clustered words that are highlighted are the top list of words in one or more documents for the search results with the highest relevancy scores ¶0026 the user has used the plus button to almost completely fill in the bar and Fig 4 see different keywords and actuatable feedback for each line)
Regarding claim 7, 15:  The already combined references teach the system of claim 2, wherein the operations further comprise:
Retreiveing from one or more third party servers trending data associated with one or more keywords (Shah ¶0112 see The DSPs 1002 may obtain the user profile and page profile data from a plurality of data management platforms (DMPs) 1008, which may be configured to aggregate and data-mine all kinds of advertising and non-advertising data. One specific use of DMPs is to extend the audience known to an advertiser through analysis of various audience data from various third-party data vendors. A DSP may be integrated with its DMP or other third-party DMPs. [audience data is interpreted as trending data]) and 
Updating the user profile based on the trending data (Shah ¶0113 see the user and media content profile data may be obtained or accessible as 1st and 3rd party data (1022) from various data suppliers (1006), such as first parties (the advertisers themselves) or third parties (independent data suppliers). In the example of FIG. 10, the DSPs 1002 may obtain mappings between user profile data and user IDs (1024 a) and mappings between page profile data and universal resource locators or URLs (1024 b). As described above, user and/or media content profile data may be provided in bid requests by the publisher.)
Regarding claim 5, 13, 21: Shah-Chitiveli- Harinarayan teach the system of claim 2, wherein the operations further comprise: 
Receiving a signal for actuating the actuatable user interface element (Chitiveli ¶0026 see the user has used the plus button to almost completely fill in the bar,)
updating the user profile based on the signal (Shah 0044 Profile aggregation may be triggered each time a new piece of user profile data is generated or updated or after a particular amount of new user profile data is collected, obtained, or received. Other trigger factors may include reaching a threshold number of devices with new user profile data, time lapse since last collected data or interaction analysis, etc).

Regarding claim 8, 16: The already combined references teach the system of claim 2, wherein user information further comprises second content viewed by the user via a second device (Shah ¶0047 see user data that is associated with each current related device is copied to the other current related device(s)′ user data in operation 312. Each device in the current related devices may be associated with the other related device(s) and a unique aggregation profile identifier in operation 313).
Regarding claim 9, 17:  The already combined references teach the system of claim 8, wherein the second content includes at least one of a video clip, an audio clip, or a social media posts (Shah ¶0042 see Interactions may include clicks, downloads, site visits, mouse overs, video/audio play (or pause, forward, rewind, etc.), conversions, an engagement heatmap, view time, view based actions, etc. A heatmap may illustrate a quantitative level of activity with respect to an impression or other content.).


Claims 6,14 are rejected under 35 U.S.C. 103 as being unpatentable over Shah-Chitiveli- Harinarayan further in view of Zamansky et al. (US9372895B1) hereinafter Zamansky.

Regarding claim 6, 14: Shah-Chitiveli-Harinarayan teach the system of claim 2, 
Shah-Chitiveli- Harinarayan does not explicitly teach wherein the feedback mechanism further includes a virtual slider associated with the at least one of the one or more keywords 
Zamanksy however in the same field of computer networking teaches wherein the feedback request includes a virtual slider associated with the at least one of the one or more keywords (Col 8 lines 45-60 see controls can take any form, as is the case with the importance controls for keywords discussed above, but in the illustrated embodiment the controls are in the form of a slider bar adjustable between a far left setting in which the specific section is omitted from the keyword search, and a far right setting in which the specific location is critical to the keyword search and thus the keywords must be included in that section for a document to be reported as a result.  Col 4 lines 50-60 see importance control can have more incremental settings, or fewer, and may be presented as a slider bar, dial, or any other control establishing a relative importance setting to each keyword)
	Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the advertisement management of Shah-Chitiveli- Harinarayan and the teachings of Zamansky for providing a slider to input user relevancy and importance to combine the teachings such that Shah-Chitiveli- Harinarayan can gather feedback with user importance relevancy. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for a better results displayed for users.


Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek SrivastavaVivek Srivastava[ 1 ] can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449